Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D dated October 1, 2015 (including amendments thereto) with respect to the shares of common stock, par value $0.001 per share, of Remark Media, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: October 1, 2015 DIGIPAC, LLC By: /s/ Kai-Shing Tao Name: Kai-Shing Tao Title: Manager PACIFIC STAR CAPITAL MANAGEMENT, L.P. By: /s/ Kai-Shing Tao Name: Kai-Shing Tao Title: Chief Investment Officer PACIFIC STAR HSW LLC By: /s/ Kai-Shing Tao Name: Kai-Shing Tao Title: Authorized Signatory /s/ Kai-Shing Tao KAI-SHING TAO
